Judgment, Supreme Court, New York County (Brenda Soloff, J.), entered April 24, 2006, denying petitioner’s application for a writ of habeas corpus and dismissing the petition, unanimously affirmed, without costs.
Petitioner’s claim that he was not furnished with a copy of the indictment may not be raised by way of habeas corpus, and is in any event without merit because the record establishes that the People complied with CPL 210.15 (1). Concur—Mazzarelli, J.E, Andrias, Marlow, Buckley and McGuire, JJ.